Citation Nr: 0103341	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-46 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from October 1968 to December 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Louis, Missouri. 

In October 1996, the Board remanded this case for further 
development.  The RO completed that development.

In August 1998, the Board issued a decision.  Thereafter, in 
June 2000, the United States Court of Appeals for Veterans 
Claims issued an order vacating the Board's decision and 
remanded this case to the Board, whereupon this case is once 
again before the Board.

REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

The veteran asserts the existence of a number of a stressors.  
He asserted in a September 1994 affidavit that he witnessed 
or participated in the mistreatment of enemy prisoners, that 
a friend identified as Skip Ketron was killed or wounded in 
1969, that the veteran was involved in weekly rocket or 
mortar attacks, and that the veteran was a tank driver.  
Service personnel records reflect that the veteran served in 
Vietnam as a Scout observer.  He was assigned to the Second 
Squadron, First Calvary (C troop) from May 1970 to September 
1970 and to the First Squadron, 11th Calvary (B troop) from 
September 1970 to November 1970.  Unit histories for the 
former unit reflect that elements of the unit, including C 
troop, participated in some level of combat.  

Evidence before the also  includes a January 1994 discharge 
report from a VA hospital that sets forth diagnoses that 
include post-traumatic stress disorder.  That report includes 
in a recitation of the veteran's social history a notation 
that the veteran served as a reconnaissance scout in combat 
while in the Army.  That report, however, leaves unclear 
whether the veteran's post-traumatic stress disorder is 
related to combat.  Further examination, therefore, is 
necessary in order to ascertain the nature of the stressors 
to which the veteran's post-traumatic stress disorder may be 
attributed.  

The Board observes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance of Act of 2000 (the 
Act) became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As part of the development required in this case, 
the RO should consider the effects upon the veteran's claim 
of this liberalizing legislation.  

Therefore, this case is REMANDED for the following 
development:

The RO should afford the veteran a 
psychiatric examination for the purpose 
of ascertaining the etiology of post-
traumatic stress disorder, if present.  
After reviewing the claims file, the 
examiner should indicate whether post-
traumatic stress disorder is present and, 
if so, should identify the underlying 
stressors responsible for the veteran's 
post-traumatic stress disorder.  The 
examiner should indicate whether the 
veteran's post-traumatic stress disorder 
is related to combat in service.  The 
examiner should review the claims file, 
including a January 1994 discharge 
report.  The claims file must be made 
available to the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

